t c memo united_states tax_court mitchell f skrizowski petitioner v commissioner of internal revenue respondent docket no 9652-02l filed date aline h lotter for petitioner carina j campobasso for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to leave the notices of liens for petitioner’s and tax_liabilities in place unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in manchester new hampshire petitioner’s activities before during and prior to petitioner was in the business of buying selling and renting real_estate in the number of vacancies in petitioner’s real_estate increased petitioner sold his home and exhausted all of his cash but was unable to pay the mortgages on the real_estate he owned the real_estate was foreclosed upon around this time petitioner and his wife separated respondent’s assessments and attempt to collect taxes around petitioner received a letter from the internal_revenue_service irs that stated he owed dollar_figure in taxes for around date revenue_officer boyd chivers was assigned to collect taxes from petitioner and lafayette oil co mr chivers’s concerns were that petitioner was not filing returns and was not declaring money that he earned at that petitioner purchased lafayette oil co for dollar_figure and in sold it to robert hicks mr hicks paid petitioner dollar_figure and promised to pay petitioner dollar_figure per month for years mr hicks never made any of the dollar_figure payments respondent’s collection actions concerning taxes owed by lafayette oil co are not in issue in this proceeding time petitioner was not filing tax returns because he was no longer earning any money mr chivers told petitioner that he had to file a income_tax return petitioner advised mr chivers that he had no books_or_records and he did not recall how much money he earned in mr chivers instructed petitioner to estimate on the high side and report an amount large enough to cover the amount petitioner had earned mr chivers informed petitioner that he could go to jail if he did not file a return for petitioner prepared an income_tax return for return the only entries on the return were petitioner listed two of his children as dependents line wages salaries tips etc has dollar_figure million written in and scribbled out line business income lists dollar_figure million line adjusted_gross_income lists dollar_figure million page is blank except for petitioner’s signature the date is listed as and petitioner’s occupation is listed as unemployed and the schedule c profit or loss from business lists dollar_figure million of gross_receipts or sales no cost_of_goods_sold and no expenses petitioner listed dollar_figure million in income on the return because he was drunk he was intimidated by mr chivers and he did not want to go to jail petitioner gave mr chivers the return it was obvious to mr chivers that petitioner did not earn the amount of money reported on the return and that he was drunk on date respondent assessed income_tax penalties and interest with respect to petitioner’s and tax years petitioner had the opportunity to petition the tax_court for and but he chose not to because he lacked the money to contest the proposed deficiencies on date based upon the return filed on date respondent assessed dollar_figure in income_tax a dollar_figure penalty and dollar_figure in interest with respect to petitioner’s tax_year on date respondent filed notices of federal tax_liens regarding petitioner’s and tax years liens although the irs tried to collect these taxes from petitioner mr chivers concluded that petitioner had no assets placed petitioner’s case in uncollectable status and closed the case on date based upon a return filed by petitioner for listing dollar_figure in adjusted_gross_income respondent assessed dollar_figure in income_tax a dollar_figure penalty and dollar_figure in interest with respect to petitioner’s tax_year petitioner’s activities during the mid-1990s in the mid-1990s petitioner obtained employment renovating buildings old friends unable to sell their properties offered those properties to petitioner the properties were placed into one of three trusts three trusts pangia trust joshua irrevocable_trust or good apple trust the trustees were a friend of petitioner’s family and or one of petitioner’s children the beneficiaries were petitioner’s three children petitioner’s disability and deteriorating health petitioner has been ruled permanently_and_totally_disabled he collects approximately dollar_figure per month of disability_income from social_security in petitioner was diagnosed with hepatitis c he has been hospitalized for jaundice and he has cirrhosis of the liver petitioner’s prognosis was that he had approximately a percent chance of developing cancer within years petitioner wanted to resolve his problems with the irs while he was still somewhat healthy petitioner’s submission of an offer-in-compromise on or about date petitioner submitted an offer- in-compromise oic seeking to compromise his and federal_income_tax liabilities for dollar_figure petitioner submitted the oic on the grounds of doubt as to collectability offer specialist john mahalaris was assigned to investigate the oic on date mr mahalaris spoke with elizabeth lorsbach an attorney at the law firm of lotter and bailin p c she advised him that petitioner was drunk when he submitted the return that mr chivers told petitioner that he had to file a return for before mr chivers could do anything to help him that petitioner did not receive dollar_figure million and that petitioner was destitute on date mr mahalaris was advised by mr chivers that petitioner’s case was put in uncollectable status mr chivers told mr mahalaris that he mr chivers did not believe that the dollar_figure million listed on the return was real in the first place on date mr mahalaris filed four notices of federal_tax_lien identifying the three trusts and pangia asset management corp as petitioner’s nominee sec_3 nominee liens the nominee liens covered the income_tax years and the total unpaid balance listed on the nominee liens was dollar_figure of which dollar_figure was attributable to that same day respondent sent petitioner a notice pursuant to sec_6320 advising him of the filing of the we use the term nominee throughout the opinion for convenience only we make no findings regarding whether the three trusts or the corporation were nominees of petitioner one of the nominee liens mistakenly refers to instead of nominee liens and his right to a hearing hearing notice at the time he received the hearing notice petitioner was receiving chemotherapy treatments on date mr mahalaris rejected petitioner’s oic sec_6330 hearing and determination on date petitioner timely filed a form request for a collection_due_process_hearing regarding his and tax years hearing request in the hearing request petitioner disputed the nominee status of the trusts and corporation noted that the irs had placed petitioner in uncollectable status disputed the amount respondent claimed petitioner owed because he lacked an opportunity to dispute the amount earlier and noted that the dollar_figure million figure listed on the return was not correct on date petitioner’s case was assigned to settlement officer michael g blais on date mr blais made the following entry into his case activity record notwithstanding nominee issues there still appears to be a reasonable collection potential figure far below the full balance the hearing request lists as one of the tax periods in issue however this appears to be either a typographical error that respondent treated as referring to or based upon respondent’s error contained in the nominee liens on date mr blais conducted a sec_6330 hearing hearing with petitioner’s representatives--ms lotter and scott o’connell mr blais never spoke to petitioner at the hearing mr blais considered the return on its face the return appeared unusual to mr blais mr blais advised petitioner’s representatives that he could not adjust or abate a tax without evidence as to the amount of petitioner’s true income for petitioner’s representatives advised mr blais that petitioner had no books_or_records for and also disagreed with the nominee liens the focus of the hearing however was whether petitioner’s case could be settled through an oic ie petitioner proposed an oic as a collection alternative petitioner suggested a compromise consisting of a percentage of the equity of the properties held in the three trusts mr o’connell stated that he could provide mr blais with information that would help mr blais determine a settlement figure via an oic petitioner was willing and prepared to present any documents mr blais needed on date mr blais made the following entry into his case activity record best case scenario on nominee leaves about 77k collectible ms lotter to determine if t p can raise add’l funds for oic in projected settlement range with hazards figured in on date mr o’connell provided documents to mr blais mr blais concluded that an oic was possible but additional investigation was necessary and needed to be done at a lower level mr blais did not feel comfortable determining a settlement figure that same day mr blais wrote petitioner’s attorneys i can state with reasonable certainty that sufficient resources do not appear to exist to liquidate the full amount of the delinquent tax_liability although an offer_in_compromise appears to be a likely method of resolving the dispute the information submitted so far is not adequate to quantify an amount or a range of amounts that appear acceptable in order to fully exhaust this method of resolution i propose to return the offer_in_compromise portion of my case to the compliance function so they can fully develop and quantify an equity asset position if an agreement cannot be reached at that level the offer may receive additional consideration from appeals the letter concluded the complex nature and numerous transactions regarding the offer_in_compromise warrant additional investigative work by the compliance function prior to a resolution acceptable by both parties mr blais sent the oic to the oic group for additional investigation on date mr blais prepared an appeals case memorandum in the appeals case memorandum mr blais wrote there is no evidence that the taxpayer had million dollars to purchase trust property and finance the business dealings and that bankruptcy proceedings did not uncover any assets or cash that might have been available to start the type of entities now uncovered the appeals case memorandum concluded hazards to the governments’ sic position appear to exist and there appears to be some grounds for settlement any percentage based settlement is clearly beyond the reach of the taxpayer based on the total balance of tax due and his relative inability to pay on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner regarding his and tax years notice_of_determination in the notice_of_determination respondent determined that the liens filed on or about date were appropriate and will remain in full force and effect until satisfied or unenforceable by law in discussing the oic as a collection alternative the attachment to the notice_of_determination the attachment noted while it appears clear that the taxpayer does not have the ability to liquidate the full amount of dollar_figure a reasonable amount could not be calculated and additional investigation is required to determine an acceptable offer amount the attachment further noted that the oic was returned to the compliance function for additional research and calculation the attachment also stated that petitioner disputed the dollar_figure million figure listed on the return respondent had previously coded it is unclear why the date was listed as date instead of date petitioner’s account currently not collectible and petitioner disputed that the trusts and corporation are the nominees of petitioner on date respondent mailed petitioner’s oic back to him the oic is stamped in the upper left hand corner returned a letter from philip w sullivan oic group manager explained the reason the irs was returning petitioner’s oic the offer_in_compromise can not sic be considered since the taxpayer has petitioned the tax_court for review of the liabilities that are subject of the offer_in_compromise the collection potential analysis that must be performed in evaluating the taxpayer’s offer may change based on the outcome of the tax_court case petitioner’s transcripts of account for and list the oic as rejected on this same date opinion i sec_6320 and 6330--general legal principles sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the years in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite when the commissioner issues a determination regarding a disputed collection action sec_6330 permits a taxpayer to seek judicial review with the tax_court or a u s district_court as is appropriate if the underlying tax_liability is properly at issue we review that issue de novo sego v commissioner supra pincite goza v commissioner supra pincite if the validity of the underlying tax_liability is not at issue we review the commissioner’s determination for an abuse_of_discretion sego v commissioner supra pincite ii standard of review a petitioner’s and tax years petitioner had the opportunity to petition the court for and however he chose not to accordingly petitioner cannot contest the underlying liabilities for and sec_6330 sego v commissioner supra goza v commissioner supra pincite additionally petitioner did not question his underlying liability for accordingly we shall review respondent’s determinations for and for an abuse_of_discretion b petitioner’s tax_year petitioner did not receive a statutory_notice_of_deficiency for respondent assessed petitioner’s tax based on the return petitioner raised the issue of his underlying liability for in his hearing request and at the hearing respondent argues that the underlying tax_liability for is not at issue as petitioner did not raise it in the petition we conclude that the language of the petition is broad enough to raise the issue of petitioner’s underlying liability for in the petition petitioner stated that he listed dollar_figure million on the return under duress and that dollar_figure million did not accurately reflect his income for furthermore even if it was not raised in the petition the issue was tried by consent when issues not raised by the pleadings are tried by implied consent of the parties the issues shall be treated as if they had been raised in the pleadings rule b parties satisfy rule b when they introduce the issue at trial and acquiesce in the introduction of evidence on that issue without objection 103_tc_525 affd 100_f3d_778 10th cir see also 691_f2d_449 10th cir rule b accordingly petitioner’s underlying liability for is properly before the court and we review that issue de novo see sego v commissioner supra goza v commissioner supra we shall review the remainder of respondent’s determination for for an abuse_of_discretion sego v commissioner supra iii underlying tax_liability the evidence establishes that petitioner did not receive dollar_figure million in business income in iv abuse_of_discretion a evidentiary issue respondent argues that we should be limited to the administrative record in deciding whether the settlement officer abused his discretion at trial respondent objected to the introduction of evidence offered by petitioner to prove an abuse_of_discretion where that evidence was not provided to the settlement officer the court noted respondent’s objection but allowed testimony to proceed on brief however respondent stated that the court should consider the testimony of the we note that at the time he filed the petition and as of the date of trial we had not ruled whether in sec_6330 cases taxpayers could challenge the existence or amount of a tax_liability reported on their original return as is the case herein in 122_tc_1 we held that in sec_6330 cases taxpayers can dispute tax_liabilities reported on their original return settlement officer even though it is not part of the administrative record in 123_tc_85 we held that when reviewing the commissioner’s determination pursuant to sec_6330 the evidence we may consider is not limited to the administrative record for the reasons stated in robinette respondent’s objection is overruled id b the controversy before the court petitioner claims that the settlement officer’s sustaining the nominee liens was an abuse_of_discretion petitioner argues that we should also review respondent’s return rejection of the oic petitioner claims that the oic was a collection alternative that was raised and considered during the hearing petitioner argues that respondent abused his discretion in his determination to reject the oic by proceeding with collection while reconsideration of the oic was pending respondent contends that the only issue before us is the sustaining of the nominee liens and petitioner lacks standing to challenge respondent’s determination on this issue respondent claims that the settlement officer was assigned two separate requests for appeals consideration the sec_6330 hearing regarding the nominee liens and the appeal of respondent’s rejection of the oic respondent asserts that the settlement officer’s decision to return the oic to compliance for additional research was separate and apart from the hearing and the court does not have jurisdiction over this action respondent argues that although compliance subsequently returned the oic to petitioner petitioner cannot contest the return of the oic by compliance because the court does not have jurisdiction to review compliance’s determination to return the oic respondent alternatively9 contends that the issue before the court is whether the settlement officer abused his discretion in returning the oic to compliance as discussed below we conclude that we can review respondent’s determination regarding the oic ie to leave the nominee liens in place and essentially reject the oic while the oic was supposed to be investigated further c petitioner raised the oic as a collection alternative respondent admits that at the hearing petitioner proposed consideration of the oic and petitioner submitted additional information to support the oic mr blais the settlement officer who conducted the hearing testified that the focus of the hearing was whether petitioner’s case could be settled through an oic we conclude that pursuant to sec_6330 petitioner raised the oic as a collection alternative at the although respondent did not do so we characterize this as an alternative argument hearing accordingly we conclude that respondent’s determination included consideration of this issuedollar_figure sec_6330 the determination shall take into consideration the issues raised under sec_6330 --which includes offers of collection alternatives including oics accordingly we shall review whether respondent’s determination regarding the oic was arbitrary capricious or without sound basis in fact and law fowler v commissioner tcmemo_2004_163 see 112_tc_19 d did respondent abuse his discretion regarding the oic the oic was not fully investigated petitioner claims that the oic was not fully investigated before it was essentially rejected we agree mr blais admitted that the oic needed further investigation before a decision on the oic could be made because of its complexity and the lack of sufficient information to evaluate the oic mr blais in fact returned the oic for further investigation respondent however determined to leave the nominee liens in place before the further investigation of the oic was completed if respondent’s determination did not include consideration of this issue respondent would have abused his discretion by failing to follow the express provisions of sec_6330 which require respondent to consider all issues raised at the hearing including collection alternatives such as oics in making his determination respondent did not base his determination on petitioner’s ability to pay petitioner is disabled and has a limited life expectancy respondent determined to leave the nominee liens in place when mr blais indicated that in a best case scenario resolution of petitioner’s case for a figure of more than dollar_figure was unreasonable respondent made this determination regarding the nominee liens even though mr blais specifically noted--before and after the hearing--that settlement for less than dollar_figure was the best option respondent’s determination was not based on a financial analysis of petitioner’s income assets and allowable expenses and his ability to pay see schulman v commissioner tcmemo_2002_129 respondent did not give due consideration to collection alternatives see id conclusion for the reasons stated supra we conclude that the determination to leave the nominee liens in place for the years in issue was an abuse of discretiondollar_figure in reaching all of our as we hold that respondent abused his discretion in determining that the oic was not an acceptable collection alternative we need not reach the issue of whether petitioner has standing to challenge the filing of the nominee liens we note that the decision of the district_court in 292_fsupp2d_277 d n h regarding the nominee liens and the responsible_person penalty is not a final_decision it is currently on appeal to the u s court_of_appeals for the first circuit see johnston v commissioner t c continued holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for petitioner continued toney v commissioner tcmemo_2003_333 strong v commissioner tcmemo_2001_103 additionally unlike in the case at bar petitioner did not raise the issue of the oic collection alternatives in the complaint in the district_court case skrizowski v commissioner supra pincite the sole remedy sought in the complaint in this action is an order to release these liens on real_estate of third parties furthermore respondent does not contend that petitioner lacks standing regarding the oic collection alternative issue
